Exhibit 10.6

 

OPVS

 

CONVERTIBLE PROMISSORY NOTE

 

FOR VALUE RECEIVED, Dean L. Ledger, an Individual, and NanoFlex Power
Corporation, a Florida corporation (the “Issuer” of this Security) with at least
60,000,000 common shares issued and outstanding, issues this Security and
promises to pay to JMJ Financial, a Nevada sole proprietorship, or its Assignees
(the “Investor”) the Principal Sum along with the Interest Rate and any other
fees according to the terms herein. This Note will become effective only upon
execution by both parties and delivery of the first payment of Consideration by
the Investor (the “Effective Date”).

 

The Principal Sum is up to $500,000 (five hundred thousand) plus accrued and
unpaid interest and any other fees. The Consideration is $475,000 (four hundred
seventy five thousand) payable by wire (there exists a $25,000 original issue
discount (the “OID”)). The Investor shall pay $300,000 of Consideration upon
closing of this Note. The Investor may pay additional Consideration to the
Issuer in such amounts and at such dates as the Investor may choose, however,
the Issuer has the right to reject any of those payments within 24 hours of
receipt of rejected payments. The Principal Sum due to THE Investor shall be
based on the Consideration actually paid by Investor (plus an approximate 5%
original issue discount that is based on the Consideration actually paid by the
Investor as well as any other interest or fees) such that the Issuer is only
required to repay the amount funded and the Issuer is not required to repay any
unfunded portion of this Note. The Maturity Date is twelve months from the
Effective Date of each payment (the “Maturity Date”) and is the date upon which
the Principal Sum of this Note, as well as any unpaid interest and other fees,
shall be due and payable. The Investor may extend any Maturity Date in its sole
discretion in increments of up to six months at any time before or after any
Maturity Date. The Maturity Date shall automatically be deemed extended unless
the Investor provides notice to the Issuer that it is not or has not extended
the Maturity Date, which notice the Investor may provide at any time before or
after the Maturity Date. The Conversion Price is the lesser of $0.52 or 60% of
the lowest trade price in the 25 trading days previous to the conversion (In the
case that conversion shares are not deliverable by DWAC an additional 10%
discount will apply; and if the shares are ineligible for deposit into the DTC
system and only eligible for Xclearing deposit an additional 5% discount shall
apply; in the case of both an additional cumulative 15% discount shall apply).
Unless otherwise agreed in writing by both parties, at no time will the Investor
convert any amount of the Note into common stock that would result in the
Investor owning more than 4.99% of the common stock outstanding.

 

1.       Interest and Repayment. A one-time Interest charge of 10% shall be
applied to the Principal Sum. The Interest is in addition to the OID, and that
OID remains payable regardless of time and manner of payment by the Issuer. The
Issuer may repay a payment of Consideration under this Note (i) at any time on
or before 90 days after its Effective Date in an amount equal to 120% of the sum
of the Principal Sum being repaid plus all accrued and unpaid interest, OID,
liquidated damages, fees and other amounts due on such Principal Sum, or (ii) at
any time after 90 days and on or before 180 days after its Effective Date in an
amount equal to 130% of the sum of the Principal Sum being repaid plus all
accrued and unpaid interest, OID, liquidated damages, fees and other amounts due
on such Principal Sum. The Issuer may not repay any payment of Consideration
after 180 days after its Effective Date prior to its Maturity Date without
written approval from the Investor.

 

2.       Conversion. The Investor has the right, at any time after 120 days
after the Effective Date, at its election, to convert all or part of the
outstanding and unpaid Principal Sum and accrued interest (and any other fees)
into shares of fully paid and non-assessable shares of common stock of the
Issuer as per this conversion formula: Number of shares receivable upon
conversion equals the dollar conversion amount divided by the Conversion Price.
Conversion notices may be delivered to the Issuer by method of the Investor’s
choice (including but not limited to email, facsimile, mail, overnight courier,
or personal delivery), and all conversions shall be cashless and not require
further payment from the Investor. If no objection is delivered from the Issuer
to the Investor regarding any variable or calculation of the conversion notice
within 24 hours of delivery of the conversion notice, the Issuer shall have been
thereafter deemed to have irrevocably confirmed and irrevocably ratified such
notice of conversion and waived any objection thereto. The Issuer shall deliver
the shares from any conversion to the Investor (in any name directed by the
Investor) within 3 (three) business days of conversion notice delivery. The
Investor, at any time prior to selling all of the shares from a conversion, may,
for any reason, rescind any portion, in whole or in part, of that particular
conversion attributable to the unsold shares and have the rescinded conversion
amount returned to the Principal Sum with the rescinded conversion shares
returned to the Issuer (under the Investor’s and the Issuer’s expectations that
any returned conversion amounts will tack back to the original date of the
Note).

 

3.       Reservation of Shares. At all times during which this Note is
outstanding, the Issuer will reserve for the Investor from its authorized and
unissued Common Stock a number of shares of not less than five times the number
of shares necessary to provide for the issuance of Common Stock upon the full
conversion of this Note. The Issuer initially shall reserve at least 5,000,000
shares of Common Stock for the Investor. The Issuer represents that VStock
Transfer, LLC serves as the Issuer’s transfer agent as of the Effective Date of
this Note. The Issuer acknowledges that VStock Transfer, LLC is a party to an
irrevocable instruction and share reservation letter agreement between the
Issuer, the transfer agent and the Investor regarding this Note. The Issuer
agrees that the Issuer’s use of VStock Transfer, LLC as its transfer agent is
material to the Investor, that the Issuer may not terminate or replace VStock
Transfer, LLC as the Issuer’s transfer agent without obtaining the Investor’s
written consent thirty days in advance of such termination or replacement, and
that the Issuer must provide the Investor, within five business days following
the termination, resignation or replacement of VStock Transfer, LLC or any
subsequent transfer agent an irrevocable instruction and share reservation
letter, executed by the Issuer and the new transfer agent, providing rights to
the Investor identical to the rights provided to the Investor in the irrevocable
instruction and share reservation letter between the Issuer, the Investor, and
VStock Transfer, LLC. The Issuer further agrees that every provision in the
irrevocable instruction and share reservation letter agreement are also material
to the Investor such that the Investor would not otherwise enter into this Note
agreement.

 

  



 

4.       Investor’s Put Option on Note. If the Issuer's common stock is not
listed on The Nasdaq Capital Markets or NYSE-MKT within 120 days after the
Effective Date, the Investor will have the right, in its sole discretion, to
require the Issuer to repurchase the Note from the Investor at any time after
120 days after its Effective Date in an amount equal to 130% of the sum of the
Principal Sum plus all accrued and unpaid interest, OID, liquidated damages,
fees and other amounts due on such Principal Sum. The Investor must provide the
Issuer with at least 30 days advance written notice (the Investor may not
provide such notice prior to the 120th day after the Effective Date of the
Note). The Investor may elect to cancel the repurchase notice at any time prior
to receiving the repurchase payment from the Issuer. If the Investor cancels a
repurchase notice the Investor shall retain the right to subsequently elect to
require the Issuer to repurchase the Note from the Investor in the manner
provided in this Section. Unless otherwise agreed in writing, all repurchase or
other payments must be paid by the Issuer to the Investor by wire transfer of
immediately available funds in US Dollars from a U.S. bank account of the Issuer
or the Issuer’s attorney as the Investor does not accept payment from any third
parties or from non-U.S. bank accounts.

 

5.       Debt Covenant. See the terms of the Representations and Warranties
Agreement regarding Debt and Variable Rate Securities, Document RW-05032017,
between the Issuer and the Investor.

 

6.       Piggyback Registration Rights. The Issuer shall include on the next
registration statement the Issuer files with SEC (or on the subsequent
registration statement if such registration statement is withdrawn) all shares
issuable upon conversion of this Note. Failure to do so will result in
liquidated damages of 25% of the outstanding principal balance of this Note, but
not less than $25,000, being immediately due and payable to the Investor at its
election in the form of cash payment or addition to the balance of this Note.

 

7.       Terms of Future Financings. So long as this Note is outstanding, upon
any issuance by the Issuer or any of its subsidiaries of any security with any
term more favorable to the holder of such security or with a term in favor of
the holder of such security that was not similarly provided to the Investor in
this Note, such term, at the Investor’s option, shall become a part of the
transaction documents with the Investor. The types of terms contained in another
security that may be more favorable to the holder of such security include, but
are not limited to, terms addressing conversion rights, conversion discounts,
conversion lookback periods, interest rates, original issue discounts, and
warrant coverage. The Issuer shall notify the Investor of such additional or
more favorable term, including the applicable issuance price, or applicable
reset price, exchange price, conversion price, exercise price and other pricing
terms, and, at any time while this Note is outstanding, the Investor may request
of the Issuer and/or its transfer agent (and they will provide) a schedule of
all issuances since the Effective Date of this Note of shares of common stock or
of securities entitling the holder thereof to acquire shares of common stock,
including, without limitation, any debt, preferred stock, right, option, warrant
or other instrument that is convertible into or exercisable or exchangeable for,
or otherwise entitles the holder thereof to receive, shares of common stock of
the Issuer.

 

8.       Personal Guarantee. Dean L. Ledger fully and unconditionally personally
guarantees this Note and the Issuer's obligation to repurchase this Note
pursuant to the Personal Guaranty and Recourse Agreement, dated May 3, 2017,
between Dean L. Ledger, as Guarantor, and the Investor.

 

9.       Default. Each of the following are an event of default under this Note:
(i) the Issuer shall fail to pay any principal under the Note when due and
payable (or payable by conversion) thereunder; or (ii) the Issuer shall fail to
pay any interest or any other amount under the Note when due and payable (or
payable by conversion) thereunder; or (iii) the Issuer shall breach or fail to
honor any other term of this Note, any term under any other document related to
this Note, or any other written agreement between the Issuer and the Investor
(collectively, the “Transaction Documents”), including, without limitation, the
Issuer’s obligation to reserve at all times a sufficient number of shares to
provide for the issuance of common stock upon the full conversion of this Note
pursuant to Section 3 of this Note; or (iv) the Issuer fails to keep available a
sufficient number of authorized, unissued and unreserved shares of common stock
(other than shares of common stock reserved for the Investor) to permit the
Investor to increase its share reserve to such number of shares as equals not
less than five times the outstanding Note balance divided by the closing price
of the Issuer’s common stock; or (v) the Issuer’s failure to increase the number
of authorized shares of common stock of the Issuer within sixty days of having a
number of authorized, unissued, and unreserved shares of common stock (excluding
shares of common stock reserved for the Investor) of less than five times the
number of shares necessary to provide for the issuance of common stock upon full
conversion of this Note; or (vi) the Issuer terminates or replaces the entity or
person serving as the transfer agent for the Issuer without obtaining the
previous written consent of the Investor thirty days in advance of such
termination or replacement; or (vii) the Issuer’s failure to appoint a new
transfer agent approved by the Investor (such approval not to be unreasonably
withheld) and to provide the Investor, within five business days following
termination, resignation or replacement of the current transfer agent, an
irrevocable instruction and share reservation letter, executed by the Issuer and
the new transfer agent, providing rights to the Investor identical to the rights
provided to the Investor in the irrevocable instruction and share reservation
letter between the Issuer, the Investor, and the terminated, resigned or
replaced transfer agent; or (viii) the Issuer shall become insolvent or
generally fails to pay, or admits in writing its inability to pay, its debts as
they become due, subject to applicable grace periods, if any; or (ix) the Issuer
shall make a general assignment for the benefit of creditors; or (x) the Issuer
shall file a petition for relief under any bankruptcy, insolvency or similar law
(domestic or foreign); or (xi) an involuntary proceeding shall be commenced or
filed against the Issuer; or (xii) the Issuer’s common stock has an offering
price of $0.0001 on its principal trading market at any time; or (xiii) the
Issuer’s market capitalization (the number of shares of common stock issued and
outstanding multiplied by the price per share of common stock) is less than
$200,000 at any time; or (xiv) the Issuer shall lose its status as “DTC
Eligible” or the Issuer’s shareholders shall lose the ability to deposit (either
electronically or by physical certificates, or otherwise) shares into the DTC
System; or (xv) the Issuer shall become delinquent in its filing requirements as
a fully-reporting issuer registered with the SEC; or (xvi) the Issuer shall fail
to meet all requirements to satisfy the availability of Rule 144 to the Investor
or its assigns including but not limited to timely fulfillment of its filing
requirements as a fully-reporting issuer registered with the SEC, requirements
for XBRL filings, and requirements for disclosure of financial statements on its
website.

 

 2 



 

10.       Remedies. For each conversion, in the event that shares are not
delivered by the fourth business day (inclusive of the day of conversion), a fee
of $2,000 per day will be assessed for each day after the third business day
(inclusive of the day of the conversion) until share delivery is made; and such
fee will be added to the Principal Sum of the Note (under the Investor’s and the
Issuer’s expectations that any penalty amounts will tack back to the original
date of the Note). Upon each occurrence of any other event of default, the
Investor may asses and apply a fee against the Issuer of not less than $25,000
at any time any balance remains outstanding on this Note, regardless of whether
such event of default has been cured or remedied and regardless of whether the
Investor delivered a notice of default at the time of the event of default or at
the time the Investor discovered the event of default. The parties agree that
the fee shall be applied to the balance of the Note and shall tack back to the
Effective Date of the Note for purposes of Rule 144. The parties acknowledge and
agree that upon an event of default, Investor’s damages would be uncertain and
difficult (if not impossible) to accurately estimate because of the parties’
inability to predict future interest rates and future share prices, Investor’s
increased risk, and the uncertainty of the availability of a suitable substitute
investment opportunity for Investor, among other reasons. Accordingly, any fees,
charges, and default interest due under this Note or any other Transaction
Document between the parties are intended by the parties to be, and shall be
deemed, liquidated damages. The parties agree that such liquidated damages are a
reasonable estimate of Investor’s actual damages and not a penalty, and shall
not be deemed in any way to limit any other right or remedy Investor may have
hereunder, at law or in equity. The parties acknowledge and agree that under the
circumstances existing at the time this Note is entered into, such liquidated
damages are fair and reasonable and are not penalties. All fees, charges, and
default interest provided for in this Note and the Transaction Documents are
agreed to by the parties to be based upon the obligations and the risks assumed
by the parties as of the Effective Date and are consistent with investments of
this type. The liquidated damages provisions shall not limit or preclude a party
from pursuing any other remedy available at law or in equity; provided, however,
that the liquidated damages are intended to be in lieu of actual damages.

 

11.       Acceleration. In the event of any default, the outstanding principal
amount of this Note, plus accrued but unpaid interest, liquidated damages, fees
and other amounts owing in respect thereof through the date of acceleration (the
“Note Balance”), shall become, at the Investor’s election, immediately due and
payable in cash at the Mandatory Default Amount. The Mandatory Default Amount
means the Investor’s choice of (this choice may be made at any time without
presentment, demand, or notice of any kind): (i) the Note Balance divided by the
Conversion Price on the date of the default multiplied by the closing price on
the date of the default; or (ii) the Note Balance divided by the Conversion
Price on the date the Mandatory Default Amount is either (a) demanded or (b)
paid in full, whichever has a lower Conversion Price, multiplied by the closing
price on the date the Mandatory Default Amount is either (a) demanded or (b)
paid in full, whichever has a higher closing price; or (iii) 150% of the Note
Balance. In connection with such acceleration described herein, the Investor
need not provide, and the Issuer hereby waives, any presentment, demand, protest
or other notice of any kind, and the Investor may immediately and without
expiration of any grace period enforce any and all of its rights and remedies
hereunder and all other remedies available to it under applicable law. Such
acceleration may be rescinded and annulled by the Investor at any time prior to
payment hereunder and the Investor shall have all rights as a holder of the note
until such time, if any, as the Investor receives full payment pursuant to this
Section 11. No such rescission or annulment shall affect any subsequent event of
default or impair any right consequent thereon.

 

12.       Right to Specific Performance and Injunctive Relief. Nothing herein
shall limit the Investor’s right to pursue any other remedies available to it at
law or in equity including, without limitation, a decree of specific performance
and/or injunctive relief. In this regard, the Issuer hereby agrees that the
Investor will be entitled to obtain specific performance and/or injunctive
relief with respect to the Issuer’s failure to timely deliver shares of Common
Stock upon conversion of the Note as required pursuant to the terms hereof or
the Issuer’s obligations regarding the reservation of shares and its transfer
agent, including the use, termination, replacement or resignation of the
transfer agent and the obligation to deliver an irrevocable instruction and
share reservation letter with any subsequent transfer agent. The Issuer agrees
that, in such event, all requirements for specific performance and/or
preliminary and permanent injunctive relief will be satisfied, including that
the Investor would suffer irreparable harm for which there would be no adequate
legal remedy. The Issuer further agrees that it will not object to a court or
arbitrator granting or ordering specific performance or preliminary and/or
permanent injunctive relief in the event the Investor demonstrates that the
Issuer has failed to comply with any obligation herein. Such a grant or order
may require the Issuer to immediately issue shares to the Investor pursuant to a
Conversion Notice and/or require the Issuer to immediately satisfy its
obligations regarding the reservation of shares and its transfer agent,
including the use, termination, replacement or resignation of the Issuer’s
transfer agent and the obligation to deliver an irrevocable instruction and
share reservation letter with any subsequent transfer agent. The Issuer further
expressly waives any right to any bond in connection with any temporary or
preliminary injunction.

 

13.       Due Diligence. Issuer has performed due diligence and background
research on Investor and its affiliates including, without limitation, Justin
Keener, to its satisfaction, including but not limited to a “Google search” and
FINRA Expedited Proceeding No. FPI110005. Issuer, being aware of the
information, acknowledges and agrees that such information, or any similar
information, has no bearing on the transactions contemplated by these documents
and agrees it will not use any such information as a defense to performance of
its obligations under these documents or in any attempt to avoid, modify, or
reduce such obligations.

 

14.       No Shorting. The Investor agrees that so long as this Note from the
Issuer to the Investor remains outstanding, the Investor will not enter into or
effect “short sales” of the Common Stock or hedging transaction which
establishes a net short position with respect to the Common Stock of the Issuer.
The Issuer acknowledges and agrees that upon delivery of a conversion notice by
the Investor, the Investor immediately owns the shares of Common Stock described
in the conversion notice and any sale of those shares issuable under such
conversion notice would not be considered short sales.

 

15.       Assignability. The Issuer may not assign this Note. This Note will be
binding upon the Issuer and its successors and will inure to the benefit of the
Investor and its successors and assigns and may be assigned by the Investor to
anyone without the Issuer’s approval.

 



 3 



 

16.       Governing Law, Legal Proceedings, and Arbitration. This Note will be
governed by, construed and enforced in accordance with the substantive laws of
the State of Nevada (including any rights to specific relief provided for under
Nevada statutes), without regard to the conflict of laws principles thereof. The
parties hereby warrant and represent that the selection of Nevada law as
governing under this Note (i) has a reasonable nexus to each of the Parties and
to the transactions contemplated by the Note; and (ii) does not offend any
public policy of Nevada, Florida, or of any other state, federal, or other
jurisdiction.

 

Any action brought by either party against the other arising out of or related
to this Note, or any other agreements between the parties, shall be commenced
only in the state or federal courts of general jurisdiction located in
Miami-Dade County, in the State of Florida, except that all such disputes
between the parties shall be subject to alternative dispute resolution through
binding arbitration at the Investor’s sole discretion and election (regardless
of which party initiates the legal proceedings). The parties agree that, in
connection with any such arbitration proceeding, each shall submit or file any
claim which would constitute a compulsory counterclaim within the same
proceeding as the claim to which it relates. Any such claim that is not
submitted or filed in such proceeding shall be waived and such party will
forever be barred from asserting such a claim. Both parties and the individuals
signing this Note agree to submit to the jurisdiction of such courts or to such
arbitration panel, as the case may be.

 

If the Investor elects alternative dispute resolution by arbitration, the
arbitration proceedings shall be conducted in Miami-Dade County and administered
by the American Arbitration Association in accordance with its Commercial
Arbitration Rules and Mediation Procedures in effect on the Effective Date of
this Note, except as modified by this agreement. The Investor’s election to
arbitrate shall be made in writing, delivered to the other party, and filed with
the American Arbitration Association. The American Arbitration Association must
receive the demand for arbitration prior to the date when the institution of
legal or equitable proceedings would be barred by the applicable statute of
limitations, unless legal or equitable proceedings between the parties have
already commenced, and the receipt by the American Arbitration Association of a
written demand for arbitration also shall constitute the institution of legal or
equitable proceedings for statute of limitations purposes. The parties shall be
entitled to limited discovery at the discretion of the arbitrator(s) who may,
but are not required to, allow depositions. The parties acknowledge that the
arbitrators’ subpoena power is not subject to geographic limitations. The
arbitrator(s) shall have the right to award individual relief which he or she
deems proper under the evidence presented and applicable law and consistent with
the parties’ rights to, and limitations on, damages and other relief as
expressly set forth in this Note. The award and decision of the arbitrator(s)
shall be conclusive and binding on all parties, and judgment upon the award may
be entered in any court of competent jurisdiction. The Investor reserves the
right, but shall have no obligation, to advance the Issuer’s share of the costs,
fees and expenses of any arbitration proceeding, including any arbitrator fees,
in order for such arbitration proceeding to take place, and by doing so will not
be deemed to have waived or relinquished its right to seek the recovery of those
amounts from the arbitrator, who shall provide for such relief in the final
award, in addition to the costs, fees, and expenses that are otherwise
recoverable. The foregoing agreement to arbitrate shall be specifically
enforceable under applicable law in any court having jurisdiction thereof.

 

17.       Delivery of Process by the Investor to the Issuer. In the event of any
action or proceeding by the Investor against the Issuer, and only by the
Investor against the Issuer, service of copies of summons and/or complaint
and/or any other process which may be served in any such action or proceeding
may be made by the Investor via U.S. Mail, overnight delivery service such as
FedEx or UPS, email, fax, or process server, or by mailing or otherwise
delivering a copy of such process to the Issuer at its last known attorney as
set forth in its most recent SEC filing.

 

18.       Attorney Fees. If any attorney is employed by either party with regard
to any legal or equitable action, arbitration or other proceeding brought by
such party for enforcement of this Note or because of an alleged dispute,
breach, default or misrepresentation in connection with any of the provisions of
this Note, the prevailing party will be entitled to recover from the other party
reasonable attorneys' fees and other costs and expenses incurred, in addition to
any other relief to which the prevailing party may be entitled.

 

19.       Opinion of Counsel. The Issuer shall provide the Investor with an
opinion of counsel prior to the Effective Date of the Note that neither this
Note, nor any other agreement between the parties, nor any of their terms
(including, but not limited to, interest, original issue discount, conversion
terms, warrants terms, penalties, fees or liquidated damages), individually or
collectively violate any usury laws in the State of Nevada. Prior to the
Effective Date of the Note, the Issuer and its management have reviewed such
opinion, consulted their counsel on the opinion and on the matter of usury, and
have further researched the matter of usury to their satisfaction. Further, the
Issuer and its management agree with the opinion of the Issuer’s counsel that
neither this Note nor any other agreement between the parties is usurious and
they agree they will not raise a claim of usury as a defense to the performance
of the Issuer’s obligations under this Note or any other agreement between the
parties. THE ISSUER HEREBY WARRANTS AND REPRESENTS THAT THE SELECTION OF NEVADA
LAW AS GOVERNING UNDER THIS AGREEMENT (I) HAS A REASONABLE NEXUS TO EACH OF THE
PARTIES AND TO THE TRANSACTIONS CONTEMPLATED BY THESE AGREEMENTS; AND (II) DO
NOT OFFEND ANY PUBLIC POLICY OF NEVADA, FLORIDA, OR OF ANY OTHER STATE, FEDERAL,
OR OTHER JURISDICTION. In the event that any other opinion of counsel is needed
for any matter related to this Note, the Investor has the right to have any such
opinion provided by its counsel. Investor also has the right to have any such
opinion provided by Issuer’s counsel.

 

20.       Notices. Any notice required or permitted hereunder (including
Conversion Notices and demands for arbitration) must be in writing and either
personally served, sent by facsimile or email transmission, or sent by overnight
courier. Notices will be deemed effectively delivered at the time of
transmission if by facsimile or email, and if by overnight courier the business
day after such notice is deposited with the courier service for delivery.

 

*          *          *

 

 4 



 

Issuer:   Investor:         Dean L. Ledger   JMJ Financial NanoFlex Power
Corporation   Its Principal



Chief Executive Officer

   

 

Date:   Date:



 

  Dean L. Ledger, as an Individual  

 

Date:  

 

I, Dean L. Ledger, personally guarantee that, (i) as set forth in Section 3.2
above, in the event of a change in the Issuer’s transfer agent, the Issuer will
provide the Investor, within five business days following the termination,
resignation or replacement of the Issuer’s transfer agent or any subsequent
transfer agent, irrevocable instruction and share reservation letters, executed
by the Issuer and the new transfer agent, providing rights to the Investor
identical to the rights provided to the Investor in the irrevocable instruction
and share reservation letters between the Issuer, the Investor, and VStock
Transfer, LLC, and (ii) I will engage in a telephone call with the Investor upon
the request of the Investor at least 36 hours in advance up to once per week
with such telephone call generally not to be in excess of 20 minutes. This
personal guarantee is limited to and applies only to the terms of this
paragraph.

 



    Dean L. Ledger    

 

 

 

 

 

 

 

 

 

 

 

  

[Signature Page to Convertible Promissory Note]

 

 

5

 



